UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6236


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JAMES THOMAS GREEN, a/k/a Green Billy,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:05-cr-00464-CMC-6)


Submitted:   June 14, 2012                     Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Thomas Green, Appellant Pro Se. Jane Barrett Taylor,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James Thomas Green appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).         We have reviewed the order and find no

reversible error.       Accordingly, we affirm for the reasons stated

by     the   district    court.         United       States     v.     Green,   No.

3:05-cr-00464-CMC-6 (D.S.C. Jan. 20, 2012).                   We dispense with

oral    argument   because      the    facts   and    legal     contentions     are

adequately    presented    in    the    materials      before    the    court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2